DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (# US 2015/0174939).
Aoyama et al. discloses:
1. An ink jet recording method (see Abstract) comprising: depositing an aqueous resin liquid onto a recording medium, the resin liquid ([0036]; [0057]) including a resin 
wherein in the aqueous ink composition, a total content of organic solvents is less than or equal to 7.0 mass % relative to a total mass of the aqueous ink composition (1 to 40%; [0113]), and 
wherein in the aqueous resin liquid, a total content of organic solvents is less than or equal to 7.0 mass % relative to a total mass of the aqueous ink composition (i.e. 1,2 alkanediol from 1 to 20%; [0073]; and polyalcohol from 2 to 30%; [0074]; so 2% + 3% = 5%), and 
a total amount of the organic solvent in each of the aqueous resin liquid and the aqueous ink composition that are deposited on the recording medium is less than or equal to 1.0 mg/inch2 (resin liquid; [0036]; 0.01 g/m2 to 1.0 g/m2; Deposition amount of the resin in resin liquid: i.e. 0.01/15 x 20 x 0.645 = 0.008 mg/inch2 to 1.0/15 x 20 x 0.645= 0.86 mg/inch2;  ink composition [0055]; 0.01 g/m2 to 25 g/m2; i.e. 0.01/15 x 20 x 0.645 = 0.008 mg/inch2 to 25/15 x 20 x 0.645 = 21.5 mg/inch2. So Total amount is 0.008+0.008 = 0.016 mg/inch2 to 0.86+21.5 = 22.36 mg/inch2).
Given that the Aoyama et al. reference discloses a range of organic solvent that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's 

2. The ink jet recording method according to claim 1, wherein, in the depositing of the aqueous resin liquid, an amount of the resin included in the aqueous resin liquid deposited onto the recording medium is 0.05 mg/inch2 or greater and 0.35 mg/inch2 or less (resin liquid; [0036]; 0.01 g/m2 to 1.0 g/m2; Deposition amount of the resin in resin liquid: i.e. 0.01/15 x 20 x 0.645 = 0.008 mg/inch2 to 1.0/15 x 20 x 0.645= 0.86 mg/inch2) 
3. The ink jet recording method according to claim 1, wherein, in the aqueous ink composition, at least one organic solvent of the total content of the organic solvents is selected from the group consisting of 1,2-alkanediols ([0072]) and glycol ethers ([0072]) (solvent in ink composition are same as resin liquid; [0113]). 
4. The ink jet recording method according to claim 1, wherein, in the aqueous ink composition, a total content of organic solvents having a normal boiling point higher 
5. The ink jet recording method according to claim 1, wherein, in the aqueous ink composition, the total content of organic solvents is less than or equal to 5.0 mass % relative to the total mass of the aqueous ink composition (1 to 40%; [0074]; [0113]). 
Given that the Aoyama et al. reference discloses a range of organic solvent (2 to 30%) that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).


7. The ink jet recording method according to claim 1, wherein, in the resin liquid, a total content of organic solvents is less than or equal to 5.0 mass % relative to a total mass of the resin liquid (i.e. 1,2 alkanediol from 1 to 20%; [0073]; and polyalcohol from 2 to 30%; [0074]; so 2% + 3% = 5%); [0074]; [0113]). 
8. The ink jet recording method according to claim 1, wherein the aqueous ink composition has a viscosity, at 20 °C., of less than or equal to 4 mPas (3 to 8 mPas; [0118]). 
9. The ink jet recording method according to claim 1, wherein the aqueous resin liquid includes at least one urethane-based resin and the aqueous ink composition includes at least one selected from the group consisting of acrylic-based resins ([0062]) and urethane-based resins ([0061]). 
10. The ink jet recording method according to claim 1, wherein the aqueous ink composition includes a resin, and a total of an amount of the resin included in the aqueous resin liquid and an amount of the resin included in the aqueous ink composition is less than or equal to 0.8 mg/inch2 in a region where the aqueous resin liquid and the aqueous ink composition are deposited onto the recording medium (resin liquid; [0036]; 0.01 g/m2 to 1.0 g/m2; Deposition amount of the resin in resin liquid: i.e. 0.01/15 x 20 x 0.645 = 0.008 mg/inch2 to 1.0/15 x 20 x 0.645= 0.86 mg/inch2;  ink composition [0055]; 0.01 g/m2 to 25 g/m2; i.e. 0.01/15 x 20 x 0.645 = 0.008 mg/inch2 to 2. So Total amount is 0.008+0.008 = 0.016 mg/inch2 to 0.86+21.5 = 22.36 mg/inch2). 
11. The ink jet recording method according to claim 1, wherein the resin included in the aqueous resin liquid is in a form of resin microparticles ([0058]-[0066]). 
12. The ink jet recording method according to claim 1, wherein, in the depositing of the aqueous resin liquid, the aqueous resin liquid is deposited onto the recording medium by using an ink jet recording method (see figure: [0119]-[0133]). 
13. The ink jet recording method according to claim 1, wherein recorded matter obtained by using the ink jet recording method is laminated to be put into use ([0119]-[0139]). 
14. The ink jet recording method according to claim 1, wherein a ratio of an amount of deposition of a resin of the aqueous ink composition to an amount of deposition of the resin of the aqueous resin liquid is greater than or equal to 1 in a region of the recording medium, the region where the resin liquid and the aqueous ink composition are deposited onto the recording medium ([0119]-[0139]; see Examples). 
17. The ink jet recording method according to claim 1, wherein in the aqueous ink composition, the total content of organic solvents is 0.5 to 7.0 mass% relative to the total mass of the aqueous ink composition (1 to 40%; [0074]; [0113]), and in the aqueous resin liquid, the total content of organic solvents is 0.1 to 7.0 mass% relative to a total mass of the aqueous resin liquid (i.e. 1,2 alkanediol from 1 to 20%; [0073]; and polyalcohol from 2 to 30%; [0074]; so 2% + 3% = 5%).
 Given that the Aoyama et al. reference discloses a range of organic solvent that overlap with the presently claimed range, it would have been obvious to one of ordinary 
18. The ink jet recording method according to claim 1, wherein the total amount of the organic solvents in each of the aqueous resin liquid and the aqueous ink composition that are deposited on the recording medium is 0.2 to 0.8 mg/inch2 (resin liquid; [0036]; 0.01 g/m2 to 1.0 g/m2; Deposition amount of the resin in resin liquid: i.e. 0.01/15 x 20 x 0.645 = 0.008 mg/inch2 to 1.0/15 x 20 x 0.645= 0.86 mg/inch2;  ink composition [0055]; 0.01 g/m2 to 25 g/m2; i.e. 0.01/15 x 20 x 0.645 = 0.008 mg/inch2 to 25/15 x 20 x 0.645 = 21.5 mg/inch2. So Total amount is 0.008+0.008 = 0.016 mg/inch2 to 0.86+21.5 = 22.36 mg/inch2).
2 or less (resin liquid; [0036]; 0.01 g/m2 to 1.0 g/m2; Deposition amount of the resin in resin liquid: i.e. 0.01/15 x 20 x 0.645 = 0.008 mg/inch2 to 1.0/15 x 20 x 0.645= 0.86 mg/inch2).
 20. The ink jet recording method according to claim 1, wherein an amount of the organic solvents in the aqueous ink composition that are deposited on the recording medium is 0.8 mg/inch2 or less (ink composition [0055]; 0.01 g/m2 to 25 g/m2; i.e. 0.01/15 x 20 x 0.645 = 0.008 mg/inch2 to 25/15 x 20 x 0.645 = 21.5 mg/inch2).
Given that the Aoyama et al. reference discloses a range of amount of organic solvent deposition in resin liquid and ink composition that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853